Citation Nr: 0729337	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  02-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to August 
1981.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for multiple joint arthritis.  

In September 2003, the veteran and his spouse testified at a 
Travel Board hearing in San Antonio, Texas, before the 
undersigned.  A copy of the transcript is in the record.

The Board has twice remanded the veteran's claim, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development, in June 2004 and, more recently, in 
October 2006.  On each occasion the AMC completed the 
additional development as directed and returned the case to 
the Board for further appellate review.  In a December 2006 
rating decision issued in March 2007, service connection for 
a back condition was granted and an initial 10 percent rating 
was assigned, effective March 20, 2000.  Therefore, this 
issue is no longer in appellate status.


FINDINGS OF FACT

1.  The VA notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility, his or VA's, it was for obtaining supporting 
evidence, and fulfilled the duty to assist him in developing 
that evidence.

2.  The competent medical evidence of record does not show 
that multiple joint arthritis was caused or made chronically 
worse by the veteran's active military service or had its 
onset within one year of service discharge.


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006);  and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the cases (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Further, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  Id.; see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, an August 2003 post-decision RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for  service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence that was relevant to the claim.  
The Board notes that the letter did not include the specific 
language of the "fourth element"-that is, to provide all 
information in his possession related to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nonetheless, the Board finds the 
August 2003 letter provided the veteran sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and not binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); 
see also Pelegrini II, 18 Vet. App. at 130 (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. § 
7104(c).

Here, although the August 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted VA to obtain on his behalf, or that 
he otherwise send the evidence still needed to support his 
claim as soon as possible.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to have 
prejudiced him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 20 Vet. 
App. 537.

Naturally, since the August 2003 letter was issued prior to 
the Court's decision in Dingess/Hartman, the letter did not 
inform the veteran how downstream disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  But this was completely cured 
by subsequent notice and readjudication.

A November 2006 AMC letter, issued pursuant to the Board's 
2006 remand, provided complete content-compliant VCAA notice 
to the veteran, including  how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  Further, the May 2007 SSOC 
reflects readjudication of the veteran's claim on a de novo 
basis after issuance of the letter and obtaining additional 
evidence.  Thus, all notice requirements were met and all 
timing-of-notice errors were cured and rendered non-
prejudicial.  38 U.S.C.A. § 5103(a), 5104, 7105; see 
Prickett, 20 Vet. App. at 376; Dingess/Hartman, 19 Vet. App. 
at 493.  The Board also notes that neither the veteran nor 
his representative has cited or asserted any error related to 
the VCAA notice provided.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and the transcript of the 
veteran's hearing.  Efforts were also expended by the AMC to 
obtain any existing treatment records from the veteran's 
post-service employer.  A negative reply was received.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Analysis

At the Board hearing, the veteran's testimony focused 
primarily on his back, for which he is now service connected.  
His testimony also described how, during his active service, 
he frequently had to move heavy equipment without help.

The veteran's service medical records contain some limited 
references to joint-related complaints.  On an October 1977 
report of medical history, the veteran indicated a history of 
a painful left shoulder which occasionally popped.  On the 
October 1977 examination report, however, the examiner noted 
that clinical findings for the veteran's upper and lower 
extremities were normal.  He was deemed fit for further 
service.  Other periodic examination reports of March 1966, 
September 1973, and March 1980, also assessed the veteran's 
upper and lower extremities as normal.  The veteran's April 
1981 separation examination report also reflects the 
veteran's upper and lower extremities as normal.

Moreover, there is no record of complaints, findings, or 
treatment for arthritis within one year of the veteran's 
active service.  A July 1988 entry shows that the veteran was 
referred for a physical examination and that he was in good 
general health.  The examiner noted subjective complaints of 
(suspicion of) arthritis -- knees, shoulder, elbows, 
controlled by Cama.  No assessment, diagnosis or impression 
was noted.  A March 1992 prescription for Motrin was given 
for left knee pain after squatting to work on a boat.  An 
April 1992 post-service entry shows treatment for 
chondromalacia of the left knee.  This instance was more than 
10 years after the veteran's discharge from service and the 
entry reflects that the veteran's symptoms were secondary to 
a specific post-service event, twisting his knee while 
working on a friend's boat.  There are no other arthritis-
related entries until the mid-1990s, several years after the 
veteran's active service.  Thus, the above entries fail to 
show chronic conditions that were continuous from active 
service.  

The veteran was afforded a VA examination in April 2007.  The 
VA examiner conducted a comprehensive review of the claims 
file and determined that the veteran's current arthritis was 
not related to service.  Interestingly, while taking the 
veteran's personal medical history, the veteran specifically 
denied any problems related to joints other than his left 
shoulder and left knee.  Further, he denied any active 
current symptoms related to his left shoulder and left knee.  
He reported a post-service incident in 1984, when his left 
knee gave out while fishing, but no others.

Physical examination of the knees revealed range of motion 
(ROM) from 0 to 130 degrees, bilaterally.  No pain, 
tenderness, or other normality was noted.  Neurological 
examination was normal.  Both knees were stable.  Examination 
of the shoulders was negative for tenderness, bilaterally.  
Left shoulder ROM was: 0 to 135 degrees on forward flexion, 0 
to 145 degrees on abduction, 0 to 40 degrees on extension, 0 
to 90 degrees on external rotation, and 0 to 70 degrees on 
internal rotation.  X-rays of the shoulders revealed left 
distal acromioclavicular joint osteophytosis and no 
abnormality on the right.  X-rays of the knees, bilaterally, 
showed joint space narrowing without osseous, articular 
sclerosis of osteophytosis, which were deemed negative for 
clinical findings suggesting arthritis.  The diagnoses 
included: mild impingement syndrome, right shoulder, without 
subluxation or instability; minimal findings of 
acromioclavicular arthritis, left shoulder, stable joint; 
bilateral knee examination, no significant musculoskeletal 
pathology; and bilateral elbow examination, normal and stable 
joints.  In light of the veteran's personal medical history, 
a review of the claims file and the examination findings, the 
examiner opined that none of the conditions claimed were due 
to or related to the veteran's active service.  The examiner 
observed that, except for subjective complaints by the 
veteran, he could not identify any record of treatment for 
knees, elbows, or shoulders for the entire period of his 
active service.  None of the conditions were manifested 
within one year after discharge from service in August of 
1981.  All documented entries of treatment occurred years 
after active service associated with his civil service job 
and gouty arthritis.  The examiner also specifically noted 
that there was no in-service manifestations to sufficiently 
identify disease entity or sufficient evidence to establish 
chronicity or continuity of symptoms of any current 
subjective problems regarding arthritis of multiple joints.  
The Board finds that there is an ample factual basis for the 
examiner's opinion, as there is nothing in the claims file 
which contradicts the negative nexus opinion provided.  

Thus, there is no evidence of arthritis of multiple joints 
within one year after service discharge, and no competent 
evidence directly relating post-service the veteran's 
arthritis of the shoulder or knees to disease or injury in 
service.  Therefore, the Board is constrained to find that 
the preponderance of the evidence is against the veteran's 
claim on both a direct and presumptive basis.  38 C.F.R. 
§ 3.303, 3.307, 3.309(a).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for multiple joint 
arthritis is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


